Title: To George Washington from Horatio Sharpe, 1 October 1754
From: Sharpe, Horatio
To: Washington, George



Sir
Annapolis [Md.] 1 Octr 1754

I am sorry to learn that any Person has represented, any Expressions or Observation of mine concerning the late Engagement to You in such a light as may give You cause for the least uneasiness. indeed at seeing some things inserted in the Publick papers soon after the Action, & at hearing other Stories that were propagated, & which for want of a more timely Confutation, made an impression on many Minds; I might perhaps have observed that if the measures taken before & the Terms accepted upon the Engagement were really as we had them represented to us, I was apprehensive the Action might be attended with evil Consequences, & woud but little encrease the Reputation of the Gentlemen who had been principally concerned therein. that such Conclusions were by many People drawn, I beleive You cannot be much surprized if You are not an entire Stranger to the Stories & Representations that were at that time received; but after some of the Gentlemen who had

been Witnesses of the Affair had honourably submitted an Account thereof to the publick, & Circumstances were made known, & the Actor’s Conduct scrutinized, it appeared in a more Advantageous View & many found themselves disposed to exculpate who had been forward to condemn Your Behaviour & I beleive There were few Readers in whom a Different Description of the same Action did not raise different Sensations, & induce them to entertain very dissimilar Sentiments of the Agents: the Prejudices they had before contracted I make no doubt but they again divested themselves of, & Your Reputation again revived. for my own part I assure You I am not insensible of the Difficulties You had to encounter, & I do not by the Issue of that Enterprize in the least measure the Merit of the Gentlemen concerned therein. that the Blame with respect to the Terms of Capitulation does not lye at Your Door concurrent Circumstances would have inclined me to think, had You not made such Professions as confirm me in my opinion. Your writing to me with so much freedom & such engenuity is highly agreeable, & I make no doubt but Your future Behaviour will convince the World of the Injustice done You by the Suspicions they have entertained. as You express an Intention to be at Annapolis e’er long You will excuse my being more prolix & particular in answering Your Letter. But I should be glad You would detain those Evidences at Belhaven if the Regiment leaves that place before the Beginning of next Month, because I cannot possibly have the reputed Rioters brought to a Tryal in St. Mary’s County before that time. I am Sr Your very Humble Servt

Horo Sharpe

